DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original disclosure and overcomes all previous rejections.

			
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-9 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (WO 2015152032, US 20170137573 as English equivalent, listed on IDS and ISR).
Suzuki (claims, abs., examples, Tables, 1, 16-20, 55-74) discloses a method of producing a polyarylene sulfide by polymerizing a sulfur source and a dihalo aromatic compound in an organic polar solvent, the method comprising: a preparation step for preparing a mixture containing an organic polar solvent, a sulfur source, water, a dihalo aromatic compound, and an alkali metal hydroxide; a first polymerization step for °C (overlapping with the claimed range of 220-230 °C)  to produce a reaction mixture containing a prepolymer; and a second polymerization step for continuing to perform a polymerization reaction subsequent to the first polymerization by adding an additional alkali metal hydroxide to the reaction mixture; wherein in the preparation step, an amount of the alkali metal hydroxide is 0.75-0.98 per 1 mol of sulfur source; wherein in the first polymerization step, the polymerization reaction is performed until a conversion ratio of the dihalo aromatic compound reaches 50-98 mol % (overlapping with the claimed range of 50%-86.4%) on condition that a pH of the reaction mixture is 12.5-14, and an alkali metal hydroxide is added at the beginning of the second polymerization and would inherently initiate the second polymerization step at 245-295°C (overlapping with the claimed range of 250-270 °C) for 10 minutes to 72 hours (overlapping with the claimed range of 5-72 hrs.); and wherein in the second polymerization step, an amount of the additional alkali metal hydroxide is from 0.14-0.2 per mol of the sulfur source. The melt viscosity of the polyarylene sulfide measured at a temperature of 310 °C and a shear rate of 1216 sec-1 is from 5 to 500 Pas, overlapping with the instant claimed range (110 to 250 Pas).  It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  
Suzuki is silent on “…alkali metal hydroxide is added before the pH of the reaction mixture reaches 11 or lower…”.  The pH of the reaction mixture is 12.5-14 after the first polymerization and alkali metal hydroxide is added at the beginning of the second polymerization (69-74).  In light of this, one of ordinary skill in the art would obviously recognize adding alkali metal hydroxide before the pH of the reaction mixture reaches 11 or lower, .


	Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
Applicant’s argument pertaining to the amendment has been rendered moot.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766